Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 10/25/21.  As directed by the amendment, claims 2, 5-6, 16, and 28 have been amended, claims 1, 9-15, 23, and 26-27 have been canceled, and no claims have been added.  Thus, claims 2-8, 16-22, 24-25, and 28 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
(1) A method of operating a patient support apparatus comprising receiving a first input indicative of a factor contributing to pressure ulcers, determining a first risk score as a function of the first input, receiving a second input indicative of the factor contributing to pressure ulcers, determining a second risk score as a function of the second input, and “activating a therapy configured to reduce the magnitude of the factor that contributes to the development of pressure ulcers if the rate of change between the second risk score and the first risk score is greater than a predetermined threshold” (claim 2, ln. 13-17); or

	The closest prior art of record is Lachenbruch (2011/0068939) and Hann (2013/0249695).
	While Lachenbruch discloses a method of operating a patient support apparatus comprising receiving first and second inputs indicative of a factor that contributes to the development of pressure ulcers, determining if a person is susceptible to pressure ulcers based on the first and second inputs, and activating therapy in a manner to reduce the magnitude of the first and second inputs, Lachenbruch does not disclose activating or modifying therapy if the rate of change between the second risk score and the first risk score is greater than a predetermined threshold.  While Hann teaches determining risk scores for pressure ulcers of a patient and tracking those risk scores over a period of time in order to activate or modify therapy, Hann likewise does not disclose activating or modifying therapy based on the rate of change between the first risk score and the second risk score (claim 2), or based on the rate of change between 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.